IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
HOWARD DOZIER,

              Petitioner,

v.                                                     Case No. 5D17-0850

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 28, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Howard Dozier, Punta Gorda, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the August 10, 2016

order dismissing Petitioner’s pro se petition for writ of habeas corpus filed in Case No.

2016-CA-5941 (1975-CF-00748), in the Ninth Judicial Circuit Court in and for Orange

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


TORPY, EVANDER and LAMBERT, JJ., concur.